                Case 3:19-cr-00681-CRB Document 87 Filed 04/28/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 FRANK J. RIEBLI (CABN 221152)
   SAILAJA PAIDIPATY (NYBN 5160007)
 5 Assistant United States Attorney
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          Frank.Riebli@usdoj.gov
 8        Sailaja.Paidipaty@usdoj.gov

 9 Attorneys for United States of America
10                                   UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA
12                                       SAN FRANCISCO DIVISION
13 UNITED STATES OF AMERICA,                        )   Case No. CR 19-681 CRB
                                                    )
14            Plaintiff,                            )
                                                    )   STIPULATION AND [PROPOSED]
15       v.                                         )   ORDER SETTING SENTENCING HEARING AND
                                                    )   REFERRING MATTER TO U.S. PROBATION
16 LEANNA ZAMORA,                                   )
                                                    )
17            Defendant.                            )
                                                    )
18                                                  )
                                                    )
19

20

21            Leanna Zamora pleaded guilty to Counts One and Two of the Indictment of the above-captioned
22 matter on January 6, 2021. At the change of plea hearing, the Court set the matter for status regarding

23 sentencing on April 28, 2021. Ms. Zamora’s co-defendants have now pleaded guilty, and are (currently)

24 scheduled for sentencing on June 23, 2021 and August 11, 2021 (though the government and Mr. Cratty

25 have moved to continue his sentencing hearing to August 11, 2021, so that the Court may sentence him

26 and Lindsay Williams at the same time). Accordingly, the parties believe it is appropriate to set Ms.

27 Zamora’s case for sentencing. Due to other scheduling concerns, the parties request that the Court set

28 ///

     STIP. TO CONTINUE SENTENCING                   1
     CR 19-681 CRB
              Case 3:19-cr-00681-CRB Document 87 Filed 04/28/21 Page 2 of 2



                                 September 29, 2021 at 10:00 a.m.
 1 Ms. Zamora for sentencing on September 15, 2021 at 10:00 a.m. The parties further request that the

 2 Court refer the matter to Probation for preparation of a Pre-Sentence Report.

 3 DATED: April 26, 2020                                Respectfully submitted,

 4                                                      STEPHANIE M. HINDS
                                                        Acting United States Attorney
 5
                                                                /s/
 6                                                      FRANK J. RIEBLI
                                                        Assistant United States Attorney
 7

 8
                                                         /s/ Frank Riebli w/ permission
 9                                                      ELIZABETH FALK
                                                        Attorney for Leanna Zamora
10

11

12                                         [PROPOSED] ORDER

13

14       For the reasons stated above, the Court hereby sets Leanna Zamora’s sentencing hearing for
    September 29, 2021 at 10:00 a.m.
15 September 15, 2021 at 10:00 a.m. The Court further refers the matter to U.S. Probation for preparation

16 of a Pre-Sentence Report in connection with the sentencing hearing.

17 SO ORDERED.

18 DATED: April ____,
                 28 2021
19                                                      HON. CHARLES R. BREYER
                                                        United States District Judge
20

21

22

23

24

25

26

27

28

     STIP. TO CONTINUE SENTENCING                  2
     CR 19-681 CRB
